Citation Nr: 9907991	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  93-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of right foot 
and left hand injuries as secondary to service connected 
postoperative residuals of ruptured intervertebral discs of 
the lumbar spine with associated arthritis of L3, L4, L5, and 
the sacroiliac joint (previously diagnosed as lumbosacral 
strain).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Montgomery, Alabama.  
The veteran had a personal hearing on the appeal before a 
hearing officer at the RO in August 1992, the transcript of 
which is contained in the claims file, and the salient record 
of which is presented below.  The Board remanded the case in 
August 1995 for further development of the evidence.  At that 
time the board noted that issue of entitlement to an 
increased rating for residuals of ruptured intervertebral 
discs of the lumbar spine with associated arthritis of L3, 
L4, L5, and the sacroiliac joint (previously diagnosed as 
lumbosacral strain) had been raised but was had not been 
addressed by the RO and not , but it was referred to the RO 
for further appropriate action because it had not been 
readied for appellate review and was not inextricably 
intertwined with this appeal.  This issue is still not ready 
for appellate review and is again referred to the RO for 
appropiate action. 

The August 1995 remand asked for complete VA medical records, 
complete medical records from other providers, to include 
Jacksonville Hospital, Dr. Savage, Dr. Strange, and Dr. 
Rivard, the complete accident and medical records pursuant to 
a 1985 claim under the Federal Employees' Compensation Act, 
and VA neurologic and orthopedic examinations, to include 
medical opinions on the question of whether the pertinent 
foot and hand disorders were related to service connected 
residuals of ruptured intervertebral discs of the lumbar 
spine with associated arthritis of L3, L4, L5, and the 
sacroiliac joint (previously diagnosed as lumbosacral 
strain).  The Board noted that the United States Court of 
Veterans Appeals (Court), in Allen v. Brown, 7 Vet. App. 439 
(1995), held that "when aggravation of a veteran's non- 
service-connected condition is proximately due to or the  
result of a service-connected condition, such veteran shall  
be compensated for the degree of disability (but only that  
degree) over and above the degree of disability existing  
prior to the aggravation."  The RO was instructed to apply 
the holding in Allen to the veteran's case.  The purpose of 
the August 1995 remand has been met.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in substance, that there is at least an 
approximate balance of the positive and negative evidence 
regarding the merits of the claim that his service-connected 
back disability resulted in arthritis of the right foot and 
carpal tunnel syndrome of the left hand, thereby giving rise 
to a reasonable doubt that must be resolved in his favor.  He 
specifies that his service-connected lumbosacral spine 
disability has produced gait problems with the inability to 
properly propel and balance himself, resulting in falls that 
cuased a right foot fracture and a lesion on the dorsal 
surface of the left hand.  He argues that the residuals of 
surgery on the lumbosacral spine include locking of the leg 
and hip with resultant falling.  He also points out that the 
back surgery also resulted in the right leg being shorter 
than the left leg.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for either a left hand or a right foot disorder as 
secondary to service connected postoperative residuals of 
ruptured intervertebral discs of the lumbar spine with 
associated arthritis of L3, L4, L5, and the sacroiliac joint 
(previously diagnosed as lumbosacral strain).  

FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  Service connection is established for postoperative 
residuals of ruptured intervertebral discs of the lumbar 
spine with associated arthritis of L3, L4, L5, and the 
sacroiliac joint (previously diagnosed as lumbosacral 
strain).  

3.  Postoperative residuals of ruptured intervertebral discs 
of the lumbar spine with associated arthritis of L3, L4, L5, 
and the sacroiliac joint are not shown to have induced falls 
that resulted in post-traumatic arthritis of the right foot 
or scarring of the left hand with carpal tunnel syndrome, nor 
have these right foot and left hand disabilities been 
permanently increased by the specified lumbosacral spine 
disability.  


CONCLUSION OF LAW

Right foot and left hand disorders, respectively, are not 
proximately due to, the result of, or aggravated by service 
connected postoperative residuals of ruptured intervertebral 
discs of the lumbar spine with associated arthritis of L3, 
L4, L5, and the sacroiliac joint (previously diagnosed as 
lumbosacral strain).  38 U.S.C.A. §§ 501, 1110, 1113, 
5107(a), (b) (West 1991); 38 C.F.R. §§ 3.102, 3.303(d), 
3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records, post-service VA clinical records 
and other medical records from Volney R. Butler, M.D., Allen 
Alexander, M.D., Frederick Schreiber, M.D., C. H. McCrimmon, 
M.D., and Perry L. Savage, M.D., dated up to September 1988 
show no injury or disease of the right foot or the left hand 
and no falls caused by the veteran's ervice-connected back 
disability.  

Charles E. Strange, M.D., reported in October 1987 that the 
veteran had progressive neck, shoulder and arm problems with 
pain, numbness and tingling of the middle two fingers and 
medial aspect of the left arm following a fall caused by his 
back and legs giving way.  Lumbar disc disease was termed 
severe.  No right foot or left hand injury was related.  The 
extremities showed no edema.  No other description of the 
extremities was provided.  Cervical spondylosis and recurrent 
lumbar disc disease were diagnosed.  

On a VA examination in December 1987, the veteran was noted 
to have a history of an inservice back injury in 1945 that 
required three subsequent operations on the lumbar spine.  In 
1946, the veteran underwent a diskectomy and spinal fusion.  
In 1947, he underwent another diskectomy and spinal fusion.  
In 1978, he underwent a third spinal fusion.  He had 
complained of constant pain with intermittent episodes of 
right-sided weakness, numbness of the posterior thighs and 
hips, difficulty walking for extended distances, and 
stiffness on getting up from a sitting or supine position.  
He reported no falls or right foot or left hand injury.  The 
physical examination revealed that he was well-developed and 
well-nourished and walked with a mild shuffling gait.  There 
was loss of normal lumbar lordosis and flattening of the 
lumbar spine region.  There were well-healed mid-line 
incisions in the lumbar spine region.  Range of motion of the 
lumbar spine was limited to 20 degrees' flexion and 0 
degrees' backward extension, lateral flexion, bilaterally, 
and rotation.  The lower extremities showed symmetrical motor 
tone in the thighs and calves.  Motor strength in the lower 
extremities was 5/5 in the iliopsoas, quadriceps, hamstrings, 
anterior tibialis, peroneus, extensor hallucis longus, 
extensor digitorum longus, and gastrocnemius muscle groups.  
He was able to perform heel walking and toe walking, but with 
a moderate degree of difficulty.  There was discomfort with 
hip flexion to 90 degrees.  Sensation was diminished in both 
lower extremities in the L3-S2 regions.  X-ray examinations 
revealed osteoporotic changes in the lumbar spine, mild left 
convex lumbar scoliosis, narrowing of the disc space at L3-4, 
L4-5, and L5-S1, sclerotic changes in the facets of L3-4, L4-
5, and L5-S1, osteophyte formation in L3, L4, L5, and S1 
vertebrae, and facet joint arthritis of the L2-3, L3-4, L4-5, 
L5-S1 regions.  The impressions were degenerative arthritis, 
post-laminectomy changes and marked loss of motion of the 
lumbosacral spine.  

A VA limited sensory examination later in December 1987 
reflected the veteran's complaint of numbness from his 
thighs, down, diffusely.  There was decreased sensation in a 
patchy distribution below the knees, which was non-dermatomic 
and more a stocking distribution.  Deep tendon reflexes were 
2 plus.  Ankle jerks were absent.  The assessment was 
ruptured intervertebral discs with arthritis L3-L5 with 
clinically absent ankle jerks but no other focal neurological 
deficits.  The examination was termed consistent with 
traumatic arthritis of the lumbar spine.  

In June 1988, Dr. Strange reported that the veteran had to 
retire eight years previously because of his back.  He was in 
constant pain and had to walk with a slow, deliberate gait.  
His back reportedly gave way frequently, causing his knees to 
buckle and him to fall.  When this happened he reportedly had 
severe back, leg, neck and arm pain.  No right foot or left 
hand injury was reported.  

In September 1988, Dr. Strange reported that the veteran had 
been treated for lumbar disc syndrome with pain uncontrolled 
by oral medication.  Pain medication provided temporary 
relief so he could sleep without getting up with severe pain.  
On multiple occasions, he had sustained falls which 
reportedly were the result of his back giving way, his legs 
giving way, and his inability to catch himself.  When he had 
these falls, he came into the office and required an 
injection for pain because the fall and strain on his back 
aggravated his condition and caused an acute flare-up.  No 
fall resulting in right foot or left hand injury was related.  

On a VA examination in December 1988, the veteran complained 
of excruciating lumbosacral spine pain radiating to the lower 
extremities, right greater than left.  Since 1978, he 
reportedly had taken Percodan and Tylenol with occasional 
relief from pain, but the pain reportedly never completely 
went away.  Numerous injections into the low back for pain 
had not seemed to help.  He also reported numbness of the 
right foot.  The examination detailed lumbar spine pain, 
positive straight leg raising, decreased sensation of the 
lower extremities, extensor hallucis longus weakness, 
bilaterally, perianal numbness, diminished vibration sense of 
the great toes, bilaterally, and limitation of lumbar spine 
motion.  His gait was affected where he favored the right leg 
and appeared to be taking caution with the right low back 
area as he walked.  Recurrent lumbosacral radiculopathy, 
right worse than left, in postoperative status, with some 
degree of arachnoiditis which was causing an aggravation in 
the pain and most likely responsible for most of the pain he 
was having, and severe moderate degenerative joint disease of 
the lumbosacral spine by X-ray was diagnosed.  

A report dated in February 1990 by Roland Rivard, M.D., was 
received in June 1990 from Dr. Strange.  It indicates that 
the veteran had severe low back pain radiating down to his 
feet.  The pain was worse on exercise, standing, walking, 
bending forward or backward, coughing or sneezing.  He limped 
from the left lower extremity, without footdrop.  In the 
standing position, his lumbar posture was flattened without 
any lateral deviation.  Severe spasticity of the 
paravertebral muscles, bilaterally, was shown.  Limitation of 
motion, tenderness to palpation from L2 down to the sciatic 
notches, and lower extremity numbness and tingling were 
detailed.  Right Achilles reflex was not obtained.  Bilateral 
patellar and left Achilles reflexes were termed 2 plus, 
respectively.  In the standing position, both lower 
extremities were of equal length.  Straight leg raising in 
the sitting position was normal.  X-ray evidence showed 
severe osteoarthritis at L4-L5 and L5-S1 with a very severe 
thinning, mostly at L4-L5.  The diagnosis was osteoarthritis, 
segmental, of the lumbar spine with probable arachnoiditis.  
The examiner stated that the veteran's limp was probably 
because of left knee pain of a year's duration with 
intolerance for pressure and much worse pain on walking.  
Examination of the knee revealed tenderness on the left 
medial joint space with no other abnormality and a full range 
of motion.  The ligaments were stable.  The patellofemoral 
joint was termed normal.  X-rays revealed some intra-
articular calcification, mostly on the lateral joint space.  
Chronic synovitis with intra-articular calcification was 
diagnosed.  

Dr. Strange reported, in May 1990, that Dr. Rivard, a 
practicing orthopedic surgeon, had found severe spasticity of 
the paravertebral muscles, bilaterally, and absence of the 
right Achilles reflex, and that such findings were of 
particular interest.  This was viewed as correlating with 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy.  

In December 1990, Dr. Strange reportedly saw the veteran for 
low back pain following a fall in his basement.  No right 
foot or left hand injury was reported.  

VA outpatient clinical records show that in April 1991 the 
veteran complained of a cyst on the back of his left hand 
after trsauma a few weeks earlier.  A small mass was noted 
and lanced.  Several days later ir was noted that he had had 
an abrasion/laceration of the left hand three months earlier, 
ehich which had resolved with a remianing knot.  One month 
ago, he had picked gravel out of it.  A puinch biopsy was 
performed and revealed actinic keratosis (keratoacanthoma.  

A few days later the veteran was seen by the VA for a broken 
right foot after having fallen down the cellar stairs.  He 
repetedly had been seen at the Jaksonville Hospital and told 
he had a fracture. A cast was applied.  Other VA records of 
the same date and subsequently in regard to the foot injury 
contain no refernce as to the cause of the fracture.  

In June 1991, the left hand wound was noted to be well-healed 
but he complained of left thumb weakness on abduction and 
extension.  The thumb was intact regarding pin prick 
sensation.  

In June 1991, Dr. Strange reported that the veteran lost his 
balance and fell, due to his right leg not functioning 
properly.  It seemed to lock up in his hip joint causing him 
to fall.  No left hand or right foot injury was indicated.  
In November 1991, Dr. Strange reported that the veteran's 
lumbar disc problem had worsened with sudden sharp back pain 
and knees buckling causing repeated falls.  In September 
1988, a VA medical director was said to have approved payment 
for injuries reportedly caused by the veteran's knees giving 
way, which caused him to fall.  Dr. Strange expressed that 
the veteran's back problem caused falling and injuries 
including a broken foot and skinning his hand which had 
required surgery from a foreign body reaction.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in August 1992.  He testified that 
he had walking problems that had not been relieved by any 
surgery on his lumbosacral spine.  He described his walking 
as having to go downstairs one leg at a time and sideways.  
Going upstairs he had to go one step at a time, with both 
feet on each step at the same time.  He had to sit down and 
could not go any farther after walking for one block.  He 
could not ride his riding mower.  His back became immobile 
and the pain was extreme.  When he fell, the only way he 
could get up is for someone to pull his right lower extremity 
in order to relieve the pain.  Transcript (T.) at page 2 (2).  
He reportedly had fallen at a mall a year previously.  He 
testified that he could not bear his weight on his right 
lower extremity.  On walking upstairs, he reportedly was 
unable to lift his foot up high enough to clear each step.  
T. at 3.  He stated that the front part of his right foot 
just hung down or dropped down and he could not raise it 
upward using just his foot, and had a limp as a result.  He 
testified that he fractured his right foot in a fall down 
some steps to his carport from his house.  He recalled 
opening the door and stepping out with his right foot and 
then falling down three steps.  T. at 4.  He testified that 
he had fractured the right foot on the side in the metatarsal 
area.  T. at 5.  He stated that the right foot had not healed 
properly and always hurt and swelled.   This reportedly 
limited his ability to walk.  He used his left foot to drive 
and did not have any feeling in his right leg while driving.  
He stated that he could not squat down because of pain in the 
knees and foot.  His falls reportedly were related to his 
right lower extremity immobility.  T. at 6.  He described 
back pain radiating down the lower extremities.  

The veteran also testified that he could stand for 15 minutes 
before he had to sit down due to pain.  He took Percodan two 
or three times a day when he had leg pain.  T. at 7.  He 
testified that he took Dalmane to sleep.  He reportedly used 
a crutch to help walk half the time.  T. at 8.  He recalled 
falling on his church's steps after getting up from sitting 
for a long time.  T. at 9.  A doctor reportedly had told the 
veteran that his right leg was about an inch shorter than his 
left leg, and that this was due to back surgery.  He also 
used a chair back brace.  T. at 10.  He testified that, when 
he fell, his right leg was numb for a second and then was 
tremendously painful, like a knife was sticking in it.  T. at 
13.  He stated that he had scraped all the skin off the back 
of his left hand when he fell and broke his right foot.  
After it was healing, a knot developed.  T. at 15.  The knot 
was surgically treated and it looked full of little grains of 
sand.  He testified that he had arthritis of the left hand.  
The skin of the dorsum of the left had was described as thin 
and tender.  T. at 16.  At the time of the hearing, the 
veteran submitted color photographs of his lower extremities.  

In August 1993, Dr. Strange stated that the veteran had 
constant back pain and had to walk with a slow and deliberate 
gait.  His back reportedly gave way on him frequently, 
causing his knees to buckle and him to fall.  When he fell, 
he reportedly experienced severe back, leg, neck and arm 
pain.  

Clinical records dated in September 1978 from M. Lawrence, 
M.D., October 1978 from P. Savage, M.D., and March 1980, 
again from Dr. Savage, were received in December 1995 
pursuant to the remand cited above.  A history of a fall in 
1978 with chronic low back pain and left sciatica was 
recorded.  No right foot or left hand injury was indicated.  

At a VA neurological examination in March 1996, a history was 
noted of frequent falls and low back pain with multiple 
laminectomies.  The veteran's falls reportedly involved 
significant back pain that radiated to the right leg.  He 
felt that his right leg gave out on him.  He described left 
hand and foot injuries from the falls.  Normal balance, 
normal stance and normal based gait were shown.  Muscle 
strength and tone were normal.  Romberg test was negative.  
Pinprick, light touch and proprioception testing for 
sensation was normal in all four extremities.  Rapid 
alternating movements were normal.  The impressions were 
chronic low back pain with right lumbosacral radiculopathy 
and peripheral neuropathy in the lower extremities to be 
ruled-out.  The examiner stated that, by history and 
examination, the radiculopathy and peripheral neuropathy were 
less likely but nerve conduction studies in the lower 
extremities and electromyography for the right lumbosacral 
spinal nerves and the right lower extremity were scheduled to 
rule-out those nerve disorders.  If the testing was normal, 
the frequent falling and secondary injuries reportedly could 
have been related to severe pain.  

On a VA spine examination in April 1996, the veteran gave a 
history of having fallen in 1978 and paralyzed his left leg.  
A ruptured disc, L3-L4, was surgically treated.  He 
complained of intense pain and taking Percodan and "Tylox" 
and sometimes getting shots.  Limitation of motion of the 
lumbosacral spine was detailed.  There was objective evidence 
of slight pain on motion.  Postoperative degenerative disc 
disease of the lumbosacral spine was diagnosed.  

A VA hand, fingers and thumb examination in April 1996 showed 
a history of a fall and a tearing across the dorsum of the 
left hand in the early 1990's.  There were no fractures.  The 
laceration had to be sewn and it would not heal.  Plastic 
surgery was done.  The veteran complained that the area on 
the dorsum of the left hand still hurt.  There was atrophic 
discolored skin of both hands.  Arthritis of both hands 
related to age was recorded.  The motion of the thumb and 
fingers was described as good.  He could approximate the tips 
of the finger to the thumb and transverse fold of the palm.  
Grasping objects was adequate.  Minimal scarring on the 
dorsum of the left hand was diagnosed.  

A VA foot examination in April 1996 showed a history of a 
fall out of a door resulting in a fractured foot.  The foot 
reportedly was casted and swelled.  The cast was taken off 
and then another cast was applied and this lasted two weeks 
before it was taken off.  The right foot still did not "work 
right" and the veteran still fell.  He complained that the 
right foot was painful when the weather changed and it 
throbbed until he took Tylenol and Percodan.  There were no 
marks of trauma on the foot.  Posture (standing, squatting, 
supination, pronation and rising on toes and heels) was 
satisfactory.  Appearance and function were good.  There was 
no deformity.  On gait, he dragged his foot slightly.  There 
were no secondary skin or vascular changes.  Post-traumatic 
arthritis of the right foot was diagnosed.  

VA X-ray examination of the lumbar spine later in April 1996 
showed severe degenerative joint disease of the lumbar spine 
with scoliosis, narrowing of the intervertebral space and 
osteophytes.  Nerve conduction velocity and electromyogram 
findings were consistent with a left carpal tunnel syndrome 
and no definite electrophysiologic evidence of a right lumbar 
radiculopathy.  

A VA medical opinion dated in May 1997 is paraphrased as 
follows:  

The question of an opinion as to the 
relationship between the veteran's 
lumbosacral spine and sacroiliac 
disability and the injuries sustained to 
his left hand and right foot is a moot 
question.  The X-ray findings do support 
the diagnosis of severe degenerative 
joint disease of the lumbar spine with 
scoliosis and narrowing of the 
intervertebral space and osteophytes.  
Clinically, this corresponds well with 
the postoperative diagnosis of 
degenerative disk disease of the 
lumbosacral spine.  The injuries in the 
left hand and right foot could or could 
not have been resultant of the 
aforementioned disability.  

Criteria

Service connection is warranted for disability proximately 
due to or the result of a service- connected disability on a 
secondary basis, and for disability aggravated by a service-
connected disorder; such aggravation is compensable only to 
the degree of disability over and above the degree of 
disability which would exist without such aggravation. 38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448, 449 
(1995).  

Service connection may also be granted for a disease or 
disorder diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or disorder was incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1113(b); 38 C.F.R. 
§ 3.303(d).

Under 38 C.F.R. 3.102, when a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  A reasonable doubt is one which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 U.S.C.A. § 5107(b).  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well-grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  38 U.S.C.A. § 501; 38 C.F.R. § 3.102.

Analysis

The Board notes that the appellant's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991) 
because the evidence shows that it is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If the claim is well 
grounded, the VA has a duty to assist the appellant in the 
development of the evidence.  38 U.S.C.A. § 5107(a).  There 
is no indication in the file that there is any outstanding 
evidence that is relevant to the issue on appeal.  The Board 
concludes, therefore, that the VA has met its duty to assist 
the appellant in developing his case.  

It is neither claimed nor shown that any right foot or left 
hand disorder was present during or until many years 
following active service, or that any such disorder is 
traceable to any injury or disease during active service.  
The veteran is claiming that his service connected 
degenerative disc and joint disease of the lumbosacral spine 
in postoperative status has induced falls resulting in right 
foot and left hand disabilities.  The complete clinical 
evidence shows no complaint, finding or diagnosis of any 
falls relatable to the lumbosacral spine disability over many 
years between separation from active service in May 1946 and 
Dr. Strange's report in October 1987.  Similarly, there was 
no objective evidence of any left hand or right foot disorder 
until the early 1990's.  Even on Dr. Strange's examination of 
the veteran in October 1987, there was an unexplained 
indication that falls were due to the veteran's back giving 
way.  The falls were also due to giving way of the legs, 
which is self-explanatory.  It was not clear how the back 
gave way to cause falls, or how this was related to the 
service-connected lumbosacral spine disability.  No right 
foot or left hand injury was identified at that time.  On the 
VA examination in December 1987, he reportedly had difficulty 
walking for extended distances, exhibited a mild shuffling 
gait, and had moderate difficulty with heel and toe walking, 
but no tendency to fall or relevant left hand or right foot 
injury was indicated.  Muscle tone and strength of the lower 
extremities was normal.  

Dr. Strange's June 1988 report was a general account of 
frequent falls again from the back giving way with no further 
explanation with the added statement, also unexplained, of 
the giving way of the back causing the knees to buckle and 
the inevitable falls.  Again, there was no evidence of right 
foot or left hand injury.  His September 1988 report was 
repetitive but not clarifying.  The VA examination indicated 
some clarity by explaining that his gait was affected due to 
favoring of the right lower extremity and his being cautious 
with respect to the right lower back area as he walked.  
Nevertheless, this was not presented as responsible for 
frequent falls or any injury as a result thereof.  Dr. 
Rivard's February 1990 report does show a left lower 
extremity limp but also confirms that there was no leg 
shortening that has been claimed to have resulted from 
lumbosacral spine surgery and to have been implicated in 
falls, and also presents the medical opinion that the limp 
was due to left knee problems.  Low back problems were not 
implicated by Dr. Rivard.  

The VA medical records first presenting left hand trauma in 
April 1991 do not indicate any fall.  The right foot fracture 
was first indicated at that time also.  Even Dr. Strange, in 
June 1991, implicated right leg dysfunction in the veteran's 
loss of balance/falls.  He later went back to stating, 
without more explanation, that severe low back pain with 
buckling of the knees caused falls.  In November 1991, he 
specifically attributed a broken (right) foot and skinning of 
the dorsum of the (left) hand to these falls.  During the 
hearing on appeal, right lower extremity disablement was 
emphasized by the veteran in his walking impairment and 
falls, not his low back disability.  His description of the 
fall leading to his right foot fracture and left hand scrape 
did not implicate the low back.  It seems that he started out 
down three steps to his carport leading with his right lower 
extremity and fell because he could not bear his weight on 
that extremity, or control it well.  Another fall, which was 
stopped when he was grabbed by some other individuals, was 
initiated again when he led with his right lower extremity 
which did not work right.  His low back disability was not 
implicated.  On the March 1996 VA neurological examination, 
the veteran again stated that his falls were due to the right 
lower extremity giving way and radiation of pain from the low 
back to the right lower extremity was described.  
Nevertheless, balance, stance, and gait were shown to be 
normal at that time, as were muscle strength and tone.  The 
examiner did state that, if scheduled neurologic testing for 
radiculopathy and peripheral neuropathy affecting the lower 
extremities were normal, than frequent falling and secondary 
injuries could be due to severe pain, without further 
explanation.  The April 1996 examination showed that 
objective pain of the lumbosacral spine was but slight.  
Again, it was not explained how this degree of pain could be 
causal of falls.  The April 1996 examination did relate a 
history of dorsal skinning of the left hand due to a fall.  
What caused the fall was not specified.  The April 1996 
examination for the right foot conformed with the veteran's 
sworn testimony of the fall down some stairs out the door to 
his carport, but the low back was not implicated.  Since the 
right foot injury, falls apparently were more likely.  
Nevertheless, that examination showed satisfactory posture 
(standing, squatting, supination, pronation and rising on the 
toes and heels).  

No relationship between the low back disability and any lower 
extremity dysfunction has been objectively verified.  On the 
contrary, the April 1996 electrophysiologic evidence fails to 
confirm any right lumbar radiculopathy.  The VA medical 
opinion in May 1997 is neutral.  After stating that the 
question of the lumbosacral spine disability causing falls 
resulting in left hand and right foot injuries was moot, the 
physician stated that the injuries of those extremities could 
or could not be causally related to lumbosacral spine 
disablement.  This opinion neither supports nor refutes the 
claimed causal relationship.  

In view of the complete evidence of record, the Board 
concludes that the negative evidence against the claim 
outweighs the positive evidence for the claim.  In other 
words, the preponderance of the evidence is against the claim 
and the benefits sought on appeal must be denied.  The 
positive evidence clearly in support of the claim consists of 
Dr. Strange's opinion that the lumbosacral spine disability 
has caused the falls resulting in the above-specified 
residuals of right foot and left hand injuries.  The negative 
evidence clearly against the claim consists of the veteran's 
sworn testimony that the right lower extremity gave way 
causing the fall and ensuing right foot and left hand 
injuries, the medical evidence that gait impairment is due to 
bilateral hip and knee problems, the medical evidence that 
both posture and gait were normal, the medical evidence that 
lower extremity impairment, such as right lower extremity 
shortness, was either not manifested or not due to 
lumbosacral spine impairment; and the electrophysiologic 
evidence that lumbosacral spine disc degeneration has not 
resulted in radiculopathy.  The negative evidence also 
consists of Dr. Strange's June 1991 report that the veteran 
fell because of right leg dysfunction and locking of the 
right hip.  There has also been ambiguous medical evidence 
that the veteran's falls could be due to severe pain, without 
specifying whether the pain was of the lower extremities or 
the lumbosacral spine; that the back gave way without 
specifying how this happened so that falls ensued; and that 
severe back pain somehow caused the legs to buckle resulting 
in falls, without further explanation as to how this was 
possible.  As stated above, the VA medical opinion in May 
1997 is equivocal, neither pro nor con, with regard to the 
claim.  Looking at all the relevant evidence, pro and con, it 
is the judgment of the Board that the evidence weighs against 
the claimed causal relationship and, accordingly, does not 
strike the balance necessary for the resolution of doubt in 
favor of the veteran.  

With respect to the concept of service connected aggravation 
under Allen, there has been no claim or medical evidence that 
service connected postoperative residuals of ruptured 
intervertebral discs of the lumbar spine with associated 
arthritis of L3, L4, L5, and the sacroiliac joint (previously 
diagnosed as lumbosacral strain) have aggravated any aspect 
of the current right foot and left hand disorders.  



ORDER

Service connection for residuals of right foot and left hand 
injuries as secondary to service connected postoperative 
residuals of ruptured intervertebral discs of the lumbar 
spine with associated arthritis of L3, L4, L5, and the 
sacroiliac joint (previously diagnosed as lumbosacral strain) 
is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  

- 18 -


